Wyly, J.
The plaintiff alleges that in the month of August, 1867, lie entered into a contract with defendant, F. Dumonteil, whereby he obligated himself to put up and set in back settings and gilt moldings, etc., in the confectionery establishment and ice cream saloon of the defendant, certain French looking' glass plates, enumerated and detailed in the account annexed to the petition, for the price of $2047 50; that by the agreement, he was to import said French looking glass plates, back settings, moldings, etc., and put them up in said establishment from the twentieth of September to the first of October, 1867; that he made the said necessary importations to fulfill his engagement, and in due time notified the defendant of his readiness to commence and fulfill his part of the agreement; that the defendant requested him to postpone it till the latter part of September, and he postponed it from month to month, at his request, until the eleventh of July, 186S, when he informed him that his orders had been executed, as ho had notified him several times, and that he had always been, and still was ready, to put up tlie looking glasses in accordance with their contract; that the defendant failed to comply with his part of the contract, after being put formally in mora.' The defendant pleaded the general denial. The court gave judgment for the plaintiff for the amount claimed, and the defendant has appealed.
The appellant has furnished us with neither a brief nor an oral argument in support of his defense.
*198An examination of the record has satisfied us that the averments of the plaintiff are fully established by the evidence, and that there is no error in the judgment. Ho has ashed for damages for frivolous appeal, and they should bo awarded him.
It is therefore ordered that the judgment appealed from be affirmed, and that plaintiff recover of the defendant one hundred and fifty dollars damages for frivolous appeal.